Order, entered on June 11, 1969, unanimously modified on the law and the facts to the extent of striking therefrom the provision directing a reference on the question of the outgoing attorneys’ fee and otherwise affirmed, without costs or disbursements. The facts presented, especially the absence of any claim of an attorney’s lien, indicate that the outgoing attorneys’ proper remedy is a plenary action and not the disposition of their claim by means of a reference in a special proceeding. Concur — Capozzoli, J. P., Tilzer, McGivern, Nunez and Steuer, JJ.